Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2011/0205410 A1) in view  of  Huang et al (US 2013/0093036 A1)(“Huang”) and of Mori Yoshiaki (JP 2004-317602 A)(Translation is provided).
Ahn discloses a plurality of trenches T in a display substrate 100 (Fig. 2 and para. 0024-0025) and a light emitting substrate, which correspond to hollow out portions
Ahn also  discloses a  substrate 220 (para. 0021 and Fig. 4) in which each pixel in each parallel area P1, P2, P3 receives light (para. 0048 and Fig. 3 and Fig. 4) .
Ahn also discloses a plurality of trenches T in a display substrate 100 (Fig. 2 and para. 0024-0025) and a light emitting substrate
A defining layer on the substrate including hollow out portions the hollow out portions correspond to the light emitting regions one to one
A plurality of micro lenses 270 (para. 0048 and Fig. 3) in the hollow out portions in a one to one manner as shown in Fig. 3,
Ahn also discloses a light receiving region and a light transmission region (para. 0048).
Ahn is silent with respect to  with respect to a glass substrate under the device substrate and with respect to the light being from light emitting portions being one to one with the lenses.
Huang, in the same field of endeavor of microlenses  232 formed on an optoelectronic device in which a glass substrate 220 is formed under the device wafer as shown in Fig. 4 (para. 0021-0022 and 0024  in order to protect the device wafer. Huang discloses a display substrate 220 (para. 0021 and Fig. 4) .
Mori Yoshiaki, in the same field of endeavor of display panel with display pixel regions (Abstract) with  light source corresponding to the pixel regions (Abstract of the translation ), discloses that the display may be an organic EL (electroluminescent layer) or OLED  with the light source being pixels with an organic electroluminescent layer  on the light emitting display areas on the display substrate, and that in this case a color filter is unnecessary (para. 0013 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the glass substrate disclosed by Huang with the device disclosed by Ahn in order to obtain the benefit of protection for the device substrate as disclosed by Huang.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the organic light emitting layer as disclosed by Mori Yoshiaki with the device disclosed by Ahn in order to obtain the benefit of not needing a color filter in order to obtain the benefit of ease of manufacturing and of thinner device as the color filter is unnecessary in the case of organic electroluminescent layer as disclosed by Mori Yoshiaki.
         Re claim 2:  Ahn discloses a first planarization layer 260 on a side of the light emitting layer proximal to the defining layer of the trenches such as layer 220  (para. 0069 and Fig. 3) and Huang discloses  the space 252 over the microlenses may be for example epoxy (para. 0024 and Fig. 5) which by filling the space 252 would completely cover the microlenses and would form  a second planarization layer away from the first planarization layer rand completely covering the microlenses.
                         Re claim 5:  The material of the defining layer includes a metal oxide, as Ahn discloses the layer 260, which corresponds to a defining layer of the trench as shown in Fig. 3, is a metal oxide such as hafnium oxide or indium tin oxide (ITO) or other metal oxide (para. 0070).
                             Re claim 6:  The metal oxide includes tin oxide or indium gallium zinc oxide, as Ahn discloses indium oxide and zinc oxide (para. 0070) and therefore the combination is obvious (MPEP 2144.06 (I) combining equivalents known for the same purpose).
                      Re claim 7:  a color filter substrate between the light emitting substrate and the first planarization layer, the color filter include  plurality of color filter regions each has a color filter layer provided in a one to one correspondence with the light emitting layers.
                    Re claim 8:  a color filter substrate between the light emitting substrate and the first planarization layer include  plurality of color filter regions each has a color filter layer provided in a one to one correspondence with the light emitting layers.
                        Re claim 9:  include  plurality of color filter regions each has a color filter layer provided in a one to one correspondence with the light emitting layers.
                       Re claim 10: include  plurality of color filter regions each has a color filter layer provided in a one to one correspondence with the light emitting layers.
                   Re claim 11:  a display device including the display substrate of claim 1.
                 Re claim 12:  Lee discloses forming a plurality of trenches T in a display substrate 100 (Fig. 2 and para. 0024-0025) and a light emitting substrate 
Huang discloses a display substrate 220 (para. 0021 and Fig. 4)  including
A light emitting substrate 202 (para. 0023 and Fig. 4) including a plurality of light emitting regions in parallel with a light propagation direction each region has a light emitting layer
A defining layer on the substrate including hollow out portions the hollow out portions correspond to the light emitting regions one to one
A plurality of micro lenses in the hollow out portions in a one to one manner.
                       Re claim 13:  forming a first planarization layer on a side of the light emitting layer proximal to the defining layer and a second planarization layer away from the first planarization layer rand completely covering the microlenses.
                          Re claim 14:  forming a microlens mask on a side of the microlens base away from the defining layer the mask include a plurality of microlens masks in one to one correspondence with the light emitting regions and etching the micro lens mask layer by taking the mask layer as a mask until reaching the defining layer so as to obtain the microlenses in a one to one correspondence with the light emitting regions.
            Re claim 15:  forming an entire reflow layer on the side of the microlens base layer away from the defining layer, as Huang discloses space 252 shown in Fig. 5 is filled with a material such as epoxy (para. 0024), which is reflowable, and one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to have reflowed in order to prevent voids in the layer. 
 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2011/0205410 A1) in view  of  Huang et al (US 2013/0093036 A1)(“Huang”) and of Mori Yoshiaki (JP 2004-317602 A)(Translation is provided). as applied to claim 1 above, and further in view of Yun (US 2009/0146237 A1).
Ahn in view of Huang and of Mori Yoshiaki discloses the limitations of claim 1 as stated above.  Ahn in view of Huang and of Mori Yoshiaki is silent with respect to the microlenses including negative photoresist.
Yun, in the same field of endeavor of micro lens array of an optoelectronic device (Abstract), discloses microlenses which include negaitive photoresist (para. 0013-0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the microlenses in the device disclosed by Ahn in view of Huang and of Mori Yoshiaki to include negative photoresist as disclosed by Yun in order to obtain the benefit of reducing the number of mask processes as disclosed by Yun (para. 0021).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose nor suggest the recited relationships among the variables recited in the objected to claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895